                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 LUIS ARROYO,

         Plaintiff,                                                          ORDER
 v.
                                                                   Case No. 18-cv-1055-jdp
 WARDEN BOUGHTON, CHAPLAIN GOFF,
 MS. KROENING and SGT. PRIMMER,

         Defendants.


        Plaintiff Luis Arroyo has filed a proposed civil complaint and requested leave to proceed

without prepaying the filing fee. To evaluate plaintiff’s request to proceed with prepayment of

the filing fee, I must review a certified copy of plaintiff’s inmate trust fund account statement

(or institutional equivalent) for the six-month period immediately preceding the filing of the

complaint. 28 U.S.C. § 1915(a)(2).

        For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than January 9, 2019. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                               ORDER

        IT IS ORDERED that plaintiff Luis Arroyo may have until January 9, 2019 to submit

a trust fund account statement for the period beginning approximately June 19, 2018 and

ending approximately December 19, 2018. If, by January 9, 2019, plaintiff fails to respond to
this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that event,

the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 19th day of December, 2018.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
